 


 HR 5273 ENR: Securing America’s Ports Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 5273 
 
AN ACT 
To require the Secretary of Homeland Security to develop a plan to increase to 100 percent the rates of scanning of commercial and passenger vehicles and freight rail entering the United States at land ports of entry along the border using large-scale, non-intrusive inspection systems to enhance border security, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securing America’s Ports Act. 2.Large-scale non-intrusive inspection scanning plan (a)DefinitionsIn this section: 
(1)Large-scale non-intrusive inspection systemThe term large-scale, non-intrusive inspection system means a technology, including x-ray, gamma-ray, and passive imaging systems, capable of producing an image of the contents of a commercial or passenger vehicle or freight rail car in 1 pass of such vehicle or car. (2)ScanningThe term scanning means utilizing nonintrusive imaging equipment, radiation detection equipment, or both, to capture data, including images of a commercial or passenger vehicle or freight rail car. 
(b)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a plan to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives for increasing to 100 percent the rate of high-throughput scanning of commercial and passenger vehicles and freight rail traffic entering the United States at land ports of entry and rail-border crossings along the border using large-scale non-intrusive inspection systems or similar technology to enhance border security. (c)Baseline informationThe plan under subsection (b) shall include, at a minimum, the following information regarding large-scale non-intrusive inspection systems or similar technology operated by U.S. Customs and Border Protection at land ports of entry and rail-border crossings as of the date of the enactment of this Act: 
(1)An inventory of large-scale non-intrusive inspection systems or similar technology in use at each land port of entry. (2)For each system or technology identified in the inventory under paragraph (1)— 
(A)the scanning method of such system or technology; (B)the location of such system or technology at each land port of entry that specifies whether in use in pre-primary, primary, or secondary inspection area, or some combination of such areas;  
(C)the percentage of commercial and passenger vehicles and freight rail traffic scanned by such system or technology; (D)seizure data directly attributed to scanned commercial and passenger vehicles and freight rail traffic; and 
(E)the number of personnel required to operate each system or technology. (3)Information regarding the continued use of other technology and tactics used for scanning, such as canines and human intelligence in conjunction with large scale, nonintrusive inspection systems. 
(d)ElementsThe plan under subsection (b) shall include the following information: (1)Benchmarks for achieving incremental progress towards 100 percent high-throughput scanning within the next 6 years of commercial and passenger vehicles and freight rail traffic entering the United States at land ports of entry and rail-border crossings along the border with corresponding projected incremental improvements in scanning rates by fiscal year and rationales for the specified timeframes for each land port of entry. 
(2)Estimated costs, together with an acquisition plan, for achieving the 100 percent high-throughput scanning rate within the timeframes specified in paragraph (1), including acquisition, operations, and maintenance costs for large-scale, nonintrusive inspection systems or similar technology, and associated costs for any necessary infrastructure enhancements or configuration changes at each port of entry. Such acquisition plan shall promote, to the extent practicable, opportunities for entities that qualify as small business concerns (as defined under section 3(a) of the Small Business Act (15 U.S.C. 632(a)). (3)Any projected impacts, as identified by the Commissioner of U.S. Customs and Border Protection, on the total number of commercial and passenger vehicles and freight rail traffic entering at land ports of entry and rail-border crossings where such systems are in use, and average wait times at peak and non-peak travel times, by lane type if applicable, as scanning rates are increased. 
(4)Any projected impacts, as identified by the Commissioner of U.S. Customs and Border Protection, on land ports of entry and rail-border crossings border security operations as a result of implementation actions, including any changes to the number of U.S. Customs and Border Protection officers or their duties and assignments. (e)Annual reportNot later than 1 year after the submission of the plan under subsection (b), and biennially thereafter for the following 6 years, the Secretary of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that describes the progress implementing the plan and includes— 
(1)an inventory of large-scale, nonintrusive inspection systems or similar technology operated by U.S. Customs and Border Protection at each land port of entry; (2)for each system or technology identified in the inventory required under paragraph (1)— 
(A)the scanning method of such system or technology; (B)the location of such system or technology at each land port of entry that specifies whether in use in pre-primary, primary, or secondary inspection area, or some combination of such areas; 
(C)the percentage of commercial and passenger vehicles and freight rail traffic scanned by such system or technology; and (D)seizure data directly attributed to scanned commercial and passenger vehicles and freight rail traffic; 
(3)the total number of commercial and passenger vehicles and freight rail traffic entering at each land port of entry at which each system or technology is in use, and information on average wait times at peak and non-peak travel times, by lane type if applicable; (4)a description of the progress towards reaching the benchmarks referred to in subsection (d)(1), and an explanation if any of such benchmarks are not achieved as planned; 
(5)a comparison of actual costs (including information on any awards of associated contracts) to estimated costs set forth in subsection (d)(2); (6)any realized impacts, as identified by the Commissioner of U.S. Customs and Border Protection, on land ports of entry and rail-border crossings operations as a result of implementation actions, including any changes to the number of U.S. Customs and Border Protection officers or their duties and assignments; 
(7)any proposed changes to the plan and an explanation for such changes, including changes made in response to any Department of Homeland Security research and development findings or changes in terrorist or transnational criminal organizations tactics, techniques, or procedures; and (8)any challenges to implementing the plan or meeting the benchmarks, and plans to mitigate any such challenges. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
